Title: From James Madison to Thomas Jefferson, 16 February 1802
From: Madison, James
To: Jefferson, Thomas


Sir
Department of State: 16 Feby. 1802.
I have the honor to enclose a letter from the Secretary of the Treasury to me, together with the documents accompanying it, containing an account of the monies drawn out of the Treasury under the several appropriations made for defraying the expenses incident to the intercourse with the Mediterranean powers, and statements of the credits obtained or claimed at the Treasury by the persons to whom they were advanced.
It would have been very desireable to separate the whole amount expended into the several subordinate heads of expense, intimated in the close of the Secretary’s letter: but apprized of your wish to communicate, as soon as possible, such information as that letter affords, I forbear to detain it, especially as an opinion of the present scantiness of materials to effect the separation referred to, does not encourage the hope of its being rendered perfect. With the highest respect, I have the honor to be, sir, Your most obed. servt.
James Madison
 

   RC (DNA: RG 233, President’s Messages, 7A-D1). In Wagner’s hand, signed by JM. For enclosures, see Gallatin to JM, 30 Jan. 1802.


   Jefferson sent JM’s letter and its enclosures to Congress on 16 Feb. 1802 (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:368–81).

